Citation Nr: 1636445	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for an ischemic heart disease, claimed as coronary artery disease with past myocardial infarction due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  Symptoms of diabetes mellitus and an ischemic heart disease were not chronic in service and continuous after service separation. 

3.  Diabetes mellitus and an ischemic heart disease did not manifest to a compensable degree within one year of separation from service.

4.  Currently diagnosed diabetes mellitus, type II, coronary artery disease, cardiomyopathy, and arteriosclerotic heart disease are not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an ischemic heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  February 2009, May 2009, and June 2011 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing his claims for service connection for based on exposure to an herbicide agent.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, unit histories provided by the U.S. Army and Joint Services Records Research Center (JSRRC), VA and private treatment records, and the Veteran's statements.

The Board finds that a VA examination or opinion is not necessary to address service connection for diabetes mellitus.  VA must provide a VA medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus or an ischemic heart disease in service.  Moreover, there is no credible lay or medical evidence which relates the diabetes mellitus or an ischemic heart disease to service.  Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination.  

As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to diabetes mellitus or ischemic heart disease in service.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claim for service connection because there is no relevant injury, disease, event, or exposure in service to which the current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2015) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury, symptoms in service, the Board finds a VA examination or opinion is not necessary for disposition of the claim. 

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  The AOJ also made additional attempts to verify the Veteran's alleged exposure through the JSRRC, and service personnel records and unit history research have been associated with the record.  Deck logs for the U.S.S. Hancock and command history reports were reviewed by the JSRRC.  JSRRC research and personnel records do not confirm that the Veteran's ship was in locations susceptible to aerial spraying of a tactical herbicide agent, and the Veteran does not allege herbicide exposure on board the U.S.S. Hancock.  Instead, he alleges that he was exposed to Agent Orange on shore in Vietnam.  Accordingly, the Board finds that additional development regarding the probability of exposure in the Gulf of Tonkin or other locations in which the Veteran' ship was docked is not necessary.  Cf. Gray v. McDonald, 27 Vet. App. 313 (2015).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus and ischemic heart disease are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or ischemic heart disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends in September 2009, October 2010, June 2011, and September 2011 statements that he was exposed to Agent Orange in Vietnam.  He reported that he was stationed aboard the U.S.S. Hancock, and while the ship was anchored in open water, he reported that the last eight months of his tour were spent mostly on land in Vietnam, in Da Nang and Chu Chi.  He reported in June 2011, that he was transported by helicopter to Bein Nai Air Field, was assigned to a supply delivery unit which delivered supplies along the river to in country camps.  The Veteran specified in September 2011, that he was in Vietnam on land or river water from October 1970 to March 1971, specifically recalled being in Vietnam on Christmas Day in December 1970, and reported that in addition to being aboard the U.S.S. Hancock, he was assigned to RPB boats (river patrol boats).  The Veteran contends that service connection is warranted for diabetes mellitus and ischemic heart disease based the alleged herbicide exposure on shore in Vietnam.
 
The Veteran has a currently diagnosed ischemic heart disease and diabetes mellitus.  Private treatment records from the Florida Heart Associates dated from 2006 to 2009 identify coronary artery disease and ischemic cardiomyopathy status post myocardial infarction in 1998.  VA treatment records dated in March 2009 identify a diagnosis of arteriosclerotic heart disease, indicate that the Veteran had a massive myocardial infarction at the age of 48, and show that diabetes was discovered at the time of his myocardial infarction.

The Veteran's DD Form 214 and personnel records show that he served in the Navy as a stock clerk (SK-2800), and was stationed aboard the U.S.S. Hancock from September 1970 to April 1971.  Personnel records show that the U.S.S. Hancock served in hostile fire zones from November 1970 to April 1971, but do not identify any temporary duty assignments and do not otherwise tend to confirm the Veteran's alleged duty or visitation to Vietnam.

The Board finds that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  The RO attempted to verify the Veteran's account of having been exposed to herbicides in Vietnam, between Da Nang and Chu Chi while delivering supplies on shore and along the river.  However, information received from the JSRRC in September 2010 shows that while the Veteran's ship, the U.S.S. Hancock, was in official waters off the shore of the Republic of Vietnam on specified dates between November 1970 and April 1971, there was no conclusive proof of in-country service.   

Further unit research conducted by the JSRRC, received in May 2011, shows that the command history for the U.S.S. Hancock was reviewed.  The history revealed that the U.S.S. Hancock departed the Naval Air Station (NAS) Alameda, California for a Western Pacific Deployment on October 22, 1970, conducted special operation periods on Yankee Station in the Gulf of Tonkin from November 20, 1970 to December 7, 1970 and from December 29, 1970 to January 15, 1971.  During this time period, the U.S.S. Hancock made Ports of Call in Subic Bay, The Republic of the Philippines and Yokosuka, Japan.  The U.S.S. Hancock continued to conduct special operation periods on Yankee Station in the Gulf of Tonkin from January 24 to February 20, 1971, from March 9, 1971 to April 10, 1971, and from April 17, 1971 to May 2, 1971.  During this time, the U.S.S. Hancock made Ports of Call in Subic Bay, Hong Kong and Sydney, Australia.   February 2012 correspondence from the JSRRC additionally show that deck logs concurred with the command history and did not document that the ship's personnel stepped foot in the Republic of Vietnam.  

June 2011 Command History Reports for the U.S.S. Hancock that have been attached to the record show, specifically, that the U.S.S. Hancock was in Pearl Harbor between October 30, 1970 to November 2, 1970.  Thus, the Veteran's ship did not enter the waters off the coast of Vietnam until November 20, 1970 when it was docked in the Gulf of Tonkin.  Service treatment records identify the Veteran as being in the Republic of the Philippines between November 12, 1970 to November 14, 1970, and he was receiving treatment aboard the ship between November 19, 1970 and November 24, 1970.  Command History Reports show that the U.S.S. Hancock was located at Yokosuka, Japan between December 16, 1970 and December 26, 1970.  The Board finds that this evidence contradicts the Veteran's statements, that he spent the majority of his last eight months in Vietnam on land or river water from October 1970 to March 1971, since his ship was in California and Hawaii in October 1970, when he alleged that he was in Vietnam, since service treatment records place him aboard the ship and in the Republic of the Philippines for periods in November 1970, and on December 25, 1970, when he alleged he was in Vietnam, his ship was making a Port of Call in Yokosuka, Japan. 

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange while running supplies along the river and on shore in Vietnam is not credible and is inconsistent with his service aboard the U.S.S. Hancock, a "Blue Water" Navy vessel.  While the Veteran has alleged service aboard a RPB boat, or a "Brown Water" Navy vessel, no such service is identified in personnel records.  Moreover, JSRRC unit research and command histories for the ship do not tend to support the Veteran's claim as discussed above, and command histories do not do not identify ship's personnel as going ashore in Vietnam.  The Board finds that information from official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  The Veteran has not submitted evidence outside of his lay assertions that tend to corroborate his statements.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service; therefore, herbicide exposure cannot be presumed.  The Board finds, additionally, that actual exposure to an herbicide agent has not been shown.

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for diabetes mellitus and ischemic heart disease on a direct basis.  

Service treatment records, to include April 1969 enlistment and April 1971 separation examinations, do not identify any injury, symptoms, or treatment related to diabetes mellitus or ischemic heart disease.  The Veteran has not otherwise identified symptoms related to diabetes mellitus and ischemic heart disease in service, or injuries or incidents, other than the alleged herbicide exposure, which has not been confirmed in this case.  While the Veteran contends in February 2009 and September 2009 lay statements that he was found to have high blood sugar levels post-service in September 1972, when he sought employment at Chrysler Corporation, and contends that this fluctuating sugar levels were indicative of diabetes mellitus, this was over a year after service separation, and VA treatment records indicate that diabetes mellitus was first diagnosed in 1998.  While the Veteran is competent to identify a higher blood sugar reading post-service, and there is no indication that the statement is not credible, he is not competent to diagnose diabetes mellitus based on a single elevated blood sugar reading, particularly where he reported that his blood sugar levels were found to be acceptable for employment purposes one month later.  Thus, the Board finds that diabetes mellitus did not manifest to a compensable degree in service or within one year of service separation.  The Veteran does not contend that an ischemic heart disease was manifest in service or shortly after service.  Accordingly, the Board finds that symptoms of diabetes mellitus and ischemic heart disease were not chronic in service and continuous after service separation.  Additionally, because diabetes mellitus did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus or ischemic heart disease.  There is no evidence of complaints related to, treatment for, or diagnoses of diabetes mellitus or ischemic heart disease during active service, and there is no indication of treatment, or diagnoses for diabetes mellitus and ischemic heart disease until decades after service separation.  The evidence of record does not relate currently diagnosed diabetes mellitus or ischemic heart disease to service.  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus and ischemic heart disease is not warranted.  

To the extent that the Veteran contends that diabetes mellitus and ischemic heart disease are related to Agent Orange exposure in service, due to the lack of corroborating evidence in official documents or elsewhere, and inconsistencies shown by the record in the Veteran's report regarding the alleged exposure with official sources, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agent in service.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  In the Veteran's lay statements, he contends that he was exposed to Agent Orange in Vietnam, but has not submitted any evidence outside of his own lay assertions to corroborate his allegation of exposure.  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure.  

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection diabetes mellitus and an ischemic heart disease.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for an ischemic heart disease, to include coronary artery disease status post myocardial infarction, is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


